DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received February 5, 2021.
	Claims 5-23 have been canceled. Claim 24 has been newly added.
	Claim 1 has been amended to specify that the component of the electrolyte formulation that stabilizes the solid electrolyte interphase layer comprises vinylene carbonate.
	Support for the Amendment is provided in the Specification at page 14.
Response to Arguments
	The Applicant’s arguments and remarks received February 5, 2021 have been fully considered and are persuasive traversing the rejections set forth in the August 5, 2020 Non-Final Rejection. The rejections set forth in the Non-Final Rejection are accordingly withdrawn.
Allowable Subject Matter
Claims 1-4 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claimed process for producing a lithium-ion battery comprising the claimed steps, particularly providing an electrode structure comprising an array of Si, Ge, or Sn nanowires, providing an electrode formulation comprising a component to stabilize a solid electrolyte interphase layer in contact with the electrode .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729